The bill in this case was filed by the appellee against, the appellant. There was decree for the complainant and the defendant appeals. Motions of counsel for appellee to dismiss the appeal denied; but in the investigation of the questions raised by said motions, the court being fully advised and satisfied that there is nó merit in any of the matters assigned as error, and that said appeal is frivolous and resorted to for delay, the decree of the court below is affirmed at the cost of the-appellant; and that the further sum of ten per cent, of the full amount of said decree be allowed and assessed against the appellant as for a frivolous appeal.
Decision Per Curiam.